—Appeal from a judgment of the County Court of Saratoga County (Eidens, J.), rendered January 4, 1995, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant was sentenced to a five-year term of probation following her conviction of the crime of driving while intoxicated as a felony. When she was subsequently charged with violating the terms of her probation based on her having again abused alcohol, defendant entered into a plea bargain agreement whereby she pleaded guilty to violating the terms of her probation in return for which her sentence of probation was continued subject to her entering and completing a program for the treatment of alcohol abuse. Defendant was thereafter arrested on charges of driving while intoxicated as a felony and aggravated unlicensed operation of a motor vehicle. She then pleaded guilty to the original charge of violation of the terms of her probation, whereupon her probation was revoked and she was sentenced to a term of one year in jail.
Defendant appeals, contending, inter alia, that her plea of guilty was not knowingly or voluntarily entered and that the proceedings at the revocation hearing were not in conformity with the procedural requirements of CPL 410.70. However, the record of proceedings held in County Court on July 25, 1994 and January 4, 1995 does not support these contentions. Defendant was represented by counsel of unquestioned competence throughout the proceedings before County Court who negotiated defendant’s plea and the ensuing jail sentence. The colloquy between defendant and County Court at the revocation hearing discloses that defendant was aware of the conditions of her probation and the consequences of her guilty plea. Based *677upon this record, there was no violation of defendant’s procedural or substantive rights upon which to base a judgment of reversal (see, People v Hurst, 197 AD2d 730; People v Foster, 165 AD2d 956, lv denied 77 NY2d 838).
We have examined defendant’s remaining contentions and find them to be either without merit or unpreserved for review by this Court.
Mikoll, J. P., Mercure, White, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.